ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Capgemini Government Solutions LLC            )      ASBCA No. 59017
                                             )
Under Contract No. W81XWH-08-D-0026 )

APPEARANCES FOR THE APPELLANT:                       Scott F. Lane, Esq.
                                                     Timothy Sullivan, Esq.
                                                       Thompson Coburn LLP
                                                       St. Louis, MO

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     L TC Brian J. Chapuran, JA
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

     · Dated: 12 February 2015




                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59017, Appeal of Capgemini
Government Solutions LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals